Citation Nr: 0020901	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94 - 07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for residuals of a skull 
fracture, including headaches, bilateral defective hearing, 
and tinnitus, sustained in a July 17, 1944 explosion at the 
Naval Magazine, Port Chicago, California.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

This case was previously before the Board in February 1996, 
at which time the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims, 
and Remanded the case to the RO for additional development of 
the evidence and de novo review.  The requested development 
has been satisfactorily completed, and the case is now before 
the Board for further appellate consideration on a de novo 
basis.  


FINDING OF FACT

The veteran's claim for service connection for residuals of a 
skull fracture sustained in a July 17, 1944 explosion at the 
Naval Magazine, Port Chicago, California, including 
headaches, bilateral defective hearing, and tinnitus, is not 
plausible because the service medical records establish 
conclusively that the veteran was not in the area of the 
explosion at that time.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
skull fracture sustained in a July 17, 1944 explosion at the 
Naval Magazine, Port Chicago, California, including 
headaches, bilateral defective hearing, and tinnitus, is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for residuals of a skull 
fracture sustained in a July 17, 1944 explosion at the Naval 
Magazine, Port Chicago, California, including headaches, 
bilateral defective hearing, and tinnitus.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for a skull fracture sustained in a July 
17, 1944 explosion at the Naval Magazine, Port Chicago, 
California, including headaches, bilateral defective hearing, 
and tinnitus, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  see Grottveit, 5 Vet. App. at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 
80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for residuals of a skull 
fracture, including headaches; bilateral defective hearing; 
and tinnitus, because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that each of the disabilities at issue was 
incurred as a consequence of a skull fracture sustained by 
the veteran in the collapse of a warehouse following the 
collision and explosion of two ammunition ships and stored 
explosives at the Naval Magazine, Port Chicago, California, 
on July 17, 1944.

A rating decision of June 1982 denying entitlement to service 
connection for residuals of a skull fracture, including 
headaches, and a rating decision of August 1982 denying 
entitlement to service connection for bilateral defective 
hearing were not appealed and each became final after one 
year.

The evidence of record at the time of the RO decisions of 
June and August 1982 consisted of a letter from the National 
Personnel Records Center (NPRC) advising that the veteran's 
service medical records were missing and were presumed 
destroyed in a 1973 fire at that facility; lay statements 
from former service comrades of the veteran, dated in 
February 1982, stating that they had served with the veteran 
after the Port Chicago explosion and knew that he had head 
scars from that event;  and a March 1982 letter from L. D. 
Moses, M.D., asserting that the veteran had sustained a head 
injury in July 1944 with continued headaches thereafter, that 
he had palpable deformity of the calvarium at the left 
parieto-occipital area, and that skull X-rays in March 1982 
showed a healed fracture in that area.  In addition, the 
evidence previously of record included outpatient treatment 
records from William Beaumont Army Medical Center, dated from 
July 1981 to June 1982.  

Evidence added to the record since the RO decisions of June 
and August 1982 includes a Report of Investigation of 
Explosion at the Naval Magazine, Port Chicago, California on 
July 17, 1944, at 2218 hours, obtained from the Military 
Archives Division, Government Services Administration; a 
letter from the Military Archives Division pertaining to unit 
assignments at the time of the explosion, and stating that 
there was no indication of any Army personnel casualties; a 
January 1992 letter and treatment records from N.T. 
Bornstein, M.D., showing treatment of the veteran for hearing 
loss since July 1988; information obtained from hospital 
admission cards compiled by the Office of the Surgeon General 
(SGO), Department of the Army, showing hospitalization of the 
veteran for 33 days during the months of July and August 1944 
for psychoneurosis; evidence and testimony that the veteran 
served with the Texas National Guard and the Army Reserve 
between April 1948 and July 1983; a June 1983 document 
pertaining to the veteran's Civil Service retirement due to 
unstated disability; and testimony of the veteran at personal 
hearings held in August 1993 and in September 1995 in which 
he presented specific and detailed assertions regarding the 
facts and circumstances of his claimed inservice head injury.  

Following Remand by the Board, the RO obtained additional 
evidence, including a July 1996 letter and treatment records 
from N.T. Bornstein, MD, showing treatment of the veteran 
from February 1989 to June 1996, without any notation or 
reference to an inservice head injury.  In a July 1996 
Statement in Support of Claim (VA Form 21-4138) from the 
veteran, he asserted that he was on duty at Port Chicago, 
California when two ships loaded with ammunition collided in 
the Bay and exploded, causing a building to collapse and 
injuring him, with subsequent memory loss and headaches.  
Laboratory reports from William Beaumont Army Medical center, 
dated from August 1990 to January 1996, contained no relevant 
information.  

Hospital records and medical reports from Providence Memorial 
Hospital, from the Cataract, Glaucoma and Refractive Surgery 
Center, from Community Hospitals of Central California, from 
Tripler Army Medical Center, from Vista Hills Medical Center, 
and from Sun Towers Hospital covering the period from 
February 1990 to May 1995 make no reference to a head injury 
or to any of the disabilities at issue.  A magnetic resonance 
imaging (MRI) scan of the veteran's head, dated in March 
1996, disclosed no abnormalities.  A report of VA 
neurological examination, conducted in August 1996, cited a 
history offered by the veteran of an inservice skull fracture 
with headaches, tinnitus, and hearing loss after being in 
close proximity to a large explosion on July 17, 1944.  A 
mild cognitive impairment of uncertain etiology was 
suggested.  X-rays showed no abnormalities of the veteran's 
skull.  The diagnoses were dementia and possible post-
traumatic headache disorder.  

A report of VA audiological examination, conducted in August 
1996 noted the history of head injury related by the veteran.  
The diagnoses were bilateral high frequency hearing loss, 
worse on the left, consistent with acoustic trauma or head 
trauma, and tinnitus.  A report of VA psychiatric 
examination, conducted in July 1997, cited allegations by the 
veteran that he was given a medical discharge from the Army 
after 38 years of active service due to an injury received in 
California when two ammunition ships collided, blew up, and 
caused a building to collapse on him.  He stated that his 
sole complaint was headaches from the time the building 
collapsed on him, and denied psychiatric problems or past 
psychiatric hospitalization or treatment.  The diagnosis was 
no mental disorder.  

A report of VA neurological examination, conducted in 
September 1997, noted the veteran's statement that in July 
1994 he sustained a skull fracture with loss of consciousness 
and bleeding from the nose and ears in a two-ship explosion 
that buried him under debris.  He asserted that he was 
hospitalized, and has since suffered persistent headaches and 
two episodes of blackout.  Neurologic examination was 
negative.  The diagnoses were history of occipital skull 
fracture in 1944; bi-frontal headaches, frequent and 
constant, of unclear etiology, possibly tension type; and two 
episodes of blackout.  A report of VA psychological testing, 
conducted in September 1997, disclosed no psychiatric 
disorder or cognitive deficits in the veteran.  

A report of VA psychiatric examination, conducted in 
September 1997, disclosed that the veteran related that he 
was present during an explosion at Port Chicago in California 
in 1944 where 650 people were "torn to shreds"; that he was 
unconscious for 20 hours; that he was buried under the rubble 
but dug himself out and was taken to a hospital at Camp 
Stoneman, where he was treated and released after 24 hours.  
He denied having any current psychiatric disability, and 
denied any history of psychiatric hospitalization or 
treatment.  Mental status examination disclosed no 
abnormalities.  There was no psychiatric diagnosis.  In an 
addendum to that report, the examiner noted that review of 
the claims folder disclosed that the veteran was twice 
hospitalized for psychoneurosis from June 1944 to July 1944, 
and from August 1944 to November 1944; that the veteran 
probably did not see those hospitalizations as relevant 
because he continued to function well after leaving the 
service; and that those hospitalizations did not appear to be 
relevant to his current headache and tinnitus claims.  

VA outpatient records, dated from February to June 1998, 
cited the veteran's statement that he served in the Army for 
more than 38 years, and retired on a "dependency" 
discharge; that he was in California in July 1944 when two 
ships blew up, causing him to sustain a fractured skull, with 
tinnitus and headaches; that he has nightmares and intrusive 
memories of ships exploding and killing 600 people and of 
seeing 600 dead bodies.  The clinical assessment, based upon 
the veteran's statements, was post-traumatic stress disorder 
(PTSD).

In October 1998, the veteran submitted medical record release 
authorizations (VA Forms 21-4142), showing the names, but no 
addresses, for physicians who treated him for "headaches 
caused by a fractured skull" and for other health problems.

The veteran's service administrative records show that he 
entered National Guard service in April 1948, with no 
indicated date of retirement.  His National Guard service 
medical records include reports of medical history completed 
by the veteran in connection with periodic medical 
examinations in April 1948, in August 1950, in June 1952, in 
September 1953, and in August 1958.  Those document s show 
that the veteran denied frequent or severe headaches or ear 
trouble, and the reports of medical examination on those 
dates disclose that the veteran's skin, head, face, neck, and 
scalp were clinically normal, and his hearing acuity was 
15/15, bilaterally, for the whispered and spoken voice.  

In March 1999, the veteran's representative submitted a 
summary of the evidence and a request that the veteran's unit 
morning reports be obtained.

A personal hearing was held before a Hearing Officer at the 
RO in June 1999.  The veteran testified, in pertinent part, 
that he had PTSD as a result of exposure to an explosion at 
the Naval Magazine, Port Chicago, California; that he is 
being punished by VA and the military for his inability to 
produce the supporting documentation; that he was on special 
duty at Port Chicago when the ships exploded at 10:15 at 
night on July 17, 1944; that the building collapsed and he 
was buried; that he sustained a fractured skull and his left 
ear was bleeding; that he dug himself out about 2:00 or 3:00 
o'clock in the morning; and was treated at Camp Stoneman and 
released the following day.  A transcript of the testimony is 
of record.  

In June 1999, additional service medical records of the 
veteran were received from the NPRC.  Those records show that 
while assigned to the mess unit at Camp Stoneman, California, 
the veteran was hospitalized from December 28, 1942 to 
January 6, 1943, for treatment of chronic furuncles.  
Thereafter, the veteran was hospitalized at Barnes General 
Hospital, Vancouver, Washington, from June 23, 1944, to June 
30, 1944, with complaints of epigastric pain of one month's 
duration.  All findings were normal.  The diagnosis at 
hospital discharge was neurasthenia gastrica, cause 
undetermined.  

On July 8, 1944, the veteran was readmitted to Barnes General 
Hospital, Vancouver, Washington, with complaints of cramping 
pain in the epigastrium of two months' duration.  During his 
hospitalization the veteran underwent numerous diagnostic 
tests.  Medical records show that on July 12, 1944, a 
gastroscopy was scheduled, and a barium X-ray of the colon 
was completed on July 14, 1944.  Progress notes dated July 
17, 1944, show that the veteran's gastrointestinal work-up 
was found to demonstrate no pathology, although he still had 
gastrointestinal complaints on that date.  Nurse's notes 
dated July 17 and 18, 1944, show that the veteran received 
routine care, but complained of abdominal pain.  He underwent 
an ear, nose and throat examination on July 20, 1944.  On 
July 24, 1944, it was indicated that a complete hematological 
and gastrointestinal work-up, including gastroscopy, had 
demonstrated no pathology.  He underwent dental examination 
and treatment on July 27 and August 10, 1944.  Tests of 
hearing acuity on August 8, 1944, were found to be normal and 
were shown as 15/15, bilaterally.  The veteran remained 
hospitalized until August 10, 1944, when he was released with 
a diagnosis of neurasthenia gastrica, cause undetermined.  

A November 7, 1944, report of from the Medical Administration 
Service, Station Hospital, Prisoner of War Camp, Florence, 
Arizona, to the Commanding Officer, shows that the veteran 
was admitted to that facility on August 28, 1944, and 
returned to duty on November 7, 1944.  It was indicated that 
no further treatment was required.  No further records of 
treatment of the veteran during active service were found.  
He was honorably discharged from active service due to 
dependency
in November 1945.  

II.  Analysis

The veteran has claimed entitlement to service connection for 
residuals of a skull fracture, including headaches, bilateral 
defective hearing, and tinnitus, alleged to have been 
sustained in a July 17, 1944 explosion at the Naval Magazine, 
Port Chicago, California.  He has not claimed service 
connection for those disabilities on any other basis, nor has 
he asserted that those conditions were present during his 
period of active service, except for the claimed skull 
fracture.  In support of his claim, he has submitted copies 
of the service department's Report of Investigation of 
Explosion at the Naval Magazine, Port Chicago, California, on 
July 17, 1944, at 2218 hours [10:18 p.m.], obtained from the 
Military Archives Division, Government Services 
Administration.  The Board finds that the date, time, place, 
and circumstances of that explosion are adequately documented 
by the service department.  

The veteran's service medical record show that he was not 
present at the time of the explosion of SS E.A. BRYAN at the 
Naval Magazine, Port Chicago, California, on July 17, 1944, 
at 2218 hours.  Instead, his service medical records show 
clearly and unmistakably that the veteran was hospitalized at 
Barnes General Hospital, Vancouver, Washington, with 
complaints of cramping pain in the epigastrium, during the 
period from July 8, 1944, to August 10, 1944, inclusive; and 
that on July 17, 1944, the date of the explosion, the veteran 
complained of abdominal pain and received routine nursing 
care, while a gastrointestinal work-up was found to 
demonstrate no pathology.  The diagnosis at hospital 
discharge on August 10, 1944, was neurasthenia gastrica, 
cause undetermined.  The Board notes that this period of 
hospitalization of the veteran is independently confirmed 
from hospital data cards obtained by the Surgeon General, 
Department of the Army.

While several VA reports of examination purport to relate the 
veteran's hearing loss, tinnitus, and headache disorder to an 
explosion of ships [sic] during his period of active service, 
those reports are not credible because each such report or 
opinion relies exclusively upon an inaccurate history 
provided by the veteran, and the veteran's service medical 
records showing that the veteran was elsewhere at the time of 
the cited explosion were not associated with the claims 
folder at the time of those examinations.  The Court has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran."  Reonal v. Brown,  
5 Vet.App. 458, 460 (1993).  "[The] Board [is] not bound to 
accept opinions of two physicians who made diagnoses . . . 
almost 20 years following appellant's separation from service 
and who necessarily relied on history as related by 
appellant."  Reonal, supra;  Swann v. Brown,  5 
Vet.App. 229, 233 (1993).  The presumption of credibility of 
the evidence does not arise where the examining physician 
relied upon the appellant's account of his medical history 
and service background . . . .[and] "An opinion based upon 
an inaccurate factual premise has no probative value."  
Reonal, supra

As the veteran was clearly and unmistakably elsewhere at the 
time of the July 17, 1944, explosion at the Naval Magazine, 
Port Chicago, California, the Board finds that his claim for 
service connection for residuals of a skull fracture, 
including headaches, bilateral defective hearing, and 
tinnitus, alleged to have been sustained in that explosion, 
is not plausible and cannot be well-grounded.  


ORDER

Evidence of a well-grounded claim for service connection for 
residuals of a skull fracture, including headaches, bilateral 
defective hearing, and tinnitus, alleged to have been 
sustained in a July 17, 1944 explosion at the naval magazine, 
Port Chicago, California, not having been submitted, that 
claim is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

